THREADGILL, Acting Chief Judge.
The appellant pleaded guilty to one count of grand theft in exchange for five years’ probation, with the special condition that he pay restitution to the victim. A restitution hearing was held. The trial court entered two judgments of restitution, one in favor of the victim, and one in favor of his insurer. The appellant challenges only the award of restitution for the victim’s lost income. We affirm the restitution awards without discussion. The written judgments, however, mistakenly transpose the amounts awarded to the victim and the insurer. We therefore remand for correction of this clerical error.
Affirmed; remanded for correction of clerical error.
WHATLEY and DAVIS, JJ., Concur.